--------------------------------------------------------------------------------

EXHIBIT 10 (kk)
 
 
WARRANT AGENT AGREEMENT
 
This Agreement, dated as of December 12, 2013, is between CEL-SCI Corporation, a
Colorado corporation (the “Company”), and Computershare, Inc., a Delaware
corporation (“Computershare”), and its wholly owned subsidiary Computershare
Trust Company N.A., a federally chartered trust company (collectively the
“Warrant Agent”).
 
WHEREAS, the Company has previously sold to public investors warrants (“Old
Warrants”) to purchase up to 20,475,000 shares of the Company’s common stock,
pursuant to a registration statement on Form S-3 (File No. 333-184094).
 
WHEREAS, the Company is offering holders of Old Warrants the opportunity to
exchange the Old Warrants for new warrants (“Warrants”), on a one for one basis,
which have identical terms (the “Exchange”).  Each Warrant is exercisable to
purchase one share of Common Stock upon the terms and conditions and subject to
adjustment in certain circumstances, all as set forth in this Agreement.
 
WHEREAS, the Company wishes to retain the Warrant Agent to act as exchange agent
on behalf of the Company, and the Warrant Agent is willing to so act, in
connection with the exchange of the certificates evidencing the Old Warrants for
certificates evidencing the Warrants to be issued under this Agreement (each a
“Warrant Certificate” and collectively, the “Warrant Certificates”).
 
WHEREAS, the Company wishes to retain the Warrant Agent to act as warrant agent
on behalf of the Company, and the Warrant Agent is willing to so act, in
connection with the issuance, transfer, exchange and replacement of the Warrant
Certificates and the exercise of the Warrants.
 
WHEREAS, the Company and the Warrant Agent wish to enter into this Agreement to
set forth the terms and conditions of the Warrants and the rights of the holders
thereof (each a “Warrant Holder” and collectively, the “Warrant Holders”) and to
set forth the respective rights and obligations of the Company and the Warrant
Agent.  Each Warrant Holder is an intended beneficiary of this Agreement with
respect to the rights of Warrant Holders herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
1A.         Exchange.
 
(a)           The time at which the Exchange shall commence is referred to in
this Agreement as the “Effective Time.”  The Company shall inform the Warrant
Agent of the Effective Time at least five business days prior thereto.
 
(b)           The Company has furnished the Warrant Agent, or will furnish the
Warrant Agent prior to the Effective Time, with copies of the following
documents:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(i)          a letter from the [President and Chief Executive Officer] of the
Company, to holders of the Old Warrants, announcing the commencement of the
Exchange;
 
(ii)         the letter of transmittal (the “Letter of Transmittal”) to
accompany certificates for Old Warrants when surrendered for exchange (such
Letter of Transmittal to be in a form supplied by the Warrant Agent, and subject
to any modifications by the Company that are acceptable to the Warrant Agent);
 
(iii)        confirmation that the Company, as warrant agent for the Old
Warrants, has closed the transfer books for Old Warrants at the Effective Time
(and if the Company retroactively reopens the transfer books for a special
transaction, the Company agrees to send a copy of the transaction journal
covering that transaction to the Warrant Agent as promptly as practicable);
 
(iv)        a certified list, in a format acceptable to the Warrant Agent, of
holders of Old Warrants of record at the Effective Time, including each such
holder’s name, address, taxpayer identification number, Old Warrant amount with
applicable tax lot detail, any certificate detail and information regarding any
applicable account stops or blocks (the “Record Old Warrantholders List”); and
 
(v)        a sufficient number of Warrant Certificates, substantially in the
form set forth in Exhibit B attached to this Agreement, signed, or bearing a
facsimile signature, as set forth in Section 3.
 
(c)            Subject to the terms and conditions of this Agreement, the
Company’s confirmation of the Effective Time pursuant to Section 1(a) hereof and
the Warrant Agent’s receipt of the items set forth in Section 1(b), the Warrant
Agent in its capacity as exchange agent hereunder shall:
 
(i)           mail, by first class mail, each of the documents described in
Sections 1(b)(i) and 1(b)(ii) above, together with a return envelope, to holders
of Old Warrants set forth in the Record Old Warrantholders List;
 
(ii)          accept certificates representing Old Warrants, together with the
accompanying Letters of Transmittal, sent to the Warrant Agent by such holders
for exchange; and
 
(iii)         issue certificates representing Warrants to such holders
reflecting the Warrants issued in the Exchange or, if such Warrants are to be
held through DTC, credit the Warrant holder’s account with DTC reflecting the
Warrants issued in the Exchange.  For the avoidance of doubt, the number of
Warrants issued to each holder shall be equal (on a one for one basis) to the
number of Old Warrants surrendered by such holder in connection with the
Exchange.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(d)           Procedure for Discrepancies.  The Warrant Agent shall follow its
regular procedures to attempt to reconcile any discrepancies between the number
of certificated Old Warrants that any Letter of Transmittal may indicate are
owned by a surrendering holder and the number that the Record Old Warrantholders
List indicates such holder owned of record as of the Effective Time.  In any
instance where the Warrant Agent cannot reconcile such discrepancies by
following such procedures, the Warrant Agent will consult with the Company for
instructions as to the number of certificated Old Warrants, if any, the Warrant
Agent is authorized to accept for exchange.  In the absence of such
instructions, the Warrant Agent is authorized not to accept any such
certificated Old Warrants for exchange and will return to the surrendering
holder in accordance with its standard procedures to such holder’s address as
set forth in the Letter of Transmittal any certificates for Old Warrants
surrendered in connection therewith, the related Letters of Transmittal and any
other documents received with such certificates for Old Warrants.
 
(e)           Lost Certificates.  If any holder of Old Warrants as of the
Effective Time reports to the Warrant Agent that his or her failure to surrender
a certificate representing any Old Warrants registered in his or her name at the
Effective Time according to the Record Old Warrantholders List is due to the
theft, loss or destruction of such certificate, upon the Warrant Agent’s receipt
from such holder of (a) an affidavit of such theft, loss or destruction, (b) a
bond of indemnity in form and substance satisfactory to the Warrant Agent, and
(c) payment of all applicable fees, the Warrant Agent will issue certificates
representing Warrants or credit the Warrant holder’s account with DTC, in
accordance with Section 1(c)(3) hereof, as though the certificate for Old
Warrants had been surrendered.  The Warrant Agent may charge holders an
administrative fee for processing payment with respect to Old Warrants
represented by lost certificates, which shall be charged only once in instances
where a single surety bond obtained covers multiple certificates in a single
account.  Holders of Old Warrants may obtain a bond of indemnity from a surety
company of their choice, provided the surety company satisfies the Warrant
Agent’s minimum requirements.
 
(f)           Treatment of Restrictive Legends.  Company shall, if applicable,
inform the Warrant Agent in writing as soon as possible in advance as to whether
any Warrants issued in exchange for Old Warrants are to be issued with
restrictive legend(s) and, if so, the Company shall provide the appropriate
legend(s) and a list identifying the affected holders and certificate numbers
(if applicable) and Warrant amounts for such affected holders.  Unless and until
the Warrant Agent shall receive such written instructions from the Company, the
Warrant Agent may presume conclusively for all purposes that no certificates for
Warrants should be issued with restrictive legends.
 
(g)          Procedure for Deficient Items.
 
(i)          The Warrant Agent shall examine the Letter of Transmittal and
certificates for the Old Warrants received by it as exchange agent to ascertain
whether they appear to have been completed and executed in accordance with the
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
instructions set forth in the Letter of Transmittal.  In the event the Warrant
Agent determines that any Letter of Transmittal does not appear to have been
properly completed or duly executed, or where the certificates representing Old
Warrants do not appear to be in proper form for surrender, or any other
deficiency in connection with the surrender appears to exist, the Company
authorizes and instructs the Warrant Agent to follow, where possible, its
regular procedures to attempt to cause such irregularity to be corrected.  The
Warrant Agent is not authorized to waive any deficiency in connection with the
surrender, unless the Company provides written authorization to waive such
deficiency, subject to applicable laws and regulations.
 
(ii)         If a Letter of Transmittal specifies that exchange for Old Warrants
is to be made to a person other than the person in whose name a surrendered
certificate is registered, the Warrant Agent will not issue new certificates
representing Warrants or credit DTC accounts until such Letter of Transmittal
has been properly endorsed with a signature guarantee from an eligible guarantor
institution approve by the Securities Transfer Association, and accompanied by
any other evidence of authority that may be reasonably required by the Warrant
Agent, and otherwise put in proper form for transfer.
 
(iii)  If any such deficiency with respect to any certificated Old Warrant is
neither corrected nor waived, the Warrant Agent shall: (a) convert the Warrants
represented by such certificate to a Direct Registration “Book” position, and
(b) send to such holder a defect letter describing the applicable defects and
asking that the deficiencies be corrected.
 
(h)          Cancellation of Old Warrants.  As of the Effective Time, the
Warrant Agent will become the sole recordkeeping agent for the Old Warrants, and
shall maintain such records in accordance with its standard practices and
applicable law.  Upon the exchange of Old Warrants, the certificates
representing such Old Warrants will be canceled by the Warrant Agent.
 
(i)           Unexchanged Warrantholders And Unclaimed Property.
 
(i)          Approximately four months after the Effective Time, the Warrant
Agent will, at the request of the Company, mail a follow-up letter to all
holders who did not surrender their Old Warrant certificates for exchange or
supply an affidavit and bond of indemnity pursuant to Section 1(e) hereof.  If
requested, the follow-up letter will be mailed with a Letter of Transmittal,
return envelope, and Form W-9 or W-8, where applicable.
 
(ii)         After the eight month anniversary of the Effective Time, for the
purpose of facilitating the surrender of certificated Old Warrants and issuance
of Warrants, the Warrant Agent, at the request of the Company, will use the
services of a warrantholder locating service provider selected by the Warrant
Agent, which may be an affiliate of the Warrant  Agent, to facilitate the
location and contact of holders who have not surrendered their Old Warrant
certificates, including lost holders.  Such provider may compensate the Warrant
Agent for processing and
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
other services the Warrant Agent provides in connection with such locating
services, including providing the Warrant Agent with a portion of its
fees.  Such provider shall inform any such located holders that they may choose
either (i) to contact the Warrant Agent directly to surrender their certificated
Old Warrants and to receive certificates for Warrants at no charge other than
any applicable fees contemplated by this Agreement, or (ii) to utilize the
services of such provider for a fee, which may not exceed the lesser of 20% of
the total value of such holder’s Warrants or the maximum statutory fee permitted
by the applicable state jurisdiction.  If the Company selects a locating service
provider other than one selected by the Warrant Agent, then the Warrant Agent
shall not be responsible for the terms of any agreement with such provider and
additional fees may apply.  The Company hereby authorizes and instructs the
Warrant Agent to provide a list of those holders to any service provider
administering any in-depth warrantholder location program on behalf of the
Warrant Agent or the Company pursuant to this Section 1(i).
 
(iii)       The Warrant Agent shall report unclaimed property to each state in
compliance with state laws and shall comply with Rule 17Ad-17 of the Securities
and Exchange Commission, as amended, for lost holders.  The Warrant Agent will
charge the Company its standard fees plus out-of-pocket expenses (including the
cost of due diligence mailings) for such services. The Company acknowledges and
agrees that in the case of reports made and property delivered pursuant to an
initial or voluntary compliance program administered by private auditing agents
retained by state unclaimed property administrators, the Warrant Agent will be
compensated for its efforts in facilitating the Company’s involvement in such a
program including the provision of the necessary records and remittance of
property in the manner required by the program by means of an expense
reimbursement payment based on a percentage of the property remitted to the
states through participation in the program. The Company will not be charged for
any services performed by the Warrant Agent in conjunction with such program to
the extent that the Warrant Agent receives an expense reimbursement, and agrees
to reimburse the Warrant Agent for any out-of-pocket expenses incurred in the
performance of such services.
 
(j)             The Warrant Agent shall not be liable to any holder of Old
Warrants for any Warrants, or Shares issued upon exercise thereof or, if
applicable, cash in lieu of fractional Shares, or any related unclaimed
property, which has been delivered to a public official pursuant to applicable
abandoned property law.
 
 
1B.
Warrants.  Each Warrant will entitle the registered holder of a Warrant to
purchase from the Company one share of Common Stock (each a “Share,”
collectively, the “Shares”) at $1.25 per Share.  The exercise price for the
Warrant is referred to herein as the “Exercise Price.”  The Exercise Price is
subject to adjustments as provided in Section 12 hereof.  A Warrant Holder may
exercise all or any number of Warrants resulting in the purchase of a whole
number of Shares.  The terms of the Warrants are shown on Exhibit A.  With
respect to the rights, duties, obligations and liabilities of the Warrant Agent,
in the event of any conflict or inconsistency between this Agreement and the
terms of the Warrants,

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
the provisions of this Agreement shall govern in all respects.  With respect to
the rights, duties, obligations and liabilities of any other person or entity
other than the Warrant Agent, in the event of any inconsistency between this
Agreement and the terms of the Warrants, the Warrant terms will control.



 
2.
Exercise Period.  The Warrants may be exercised on or before 5:00 p.m. Eastern
Standard Time on October 11, 2018 (the “Expiration Date”) pursuant to Section 6
hereof.



 
3.
Execution of Warrant Certificates.  Warrant Certificates will be substantially
in the form set forth in Exhibit B attached to this Agreement.  Warrant
Certificates shall be signed by, or shall bear the facsimile signature of, the
Chief Executive Officer, President or a Vice President of the Company and the
Secretary or an Assistant Secretary of the Company.  If any person, whose
facsimile signature has been placed upon any Warrant Certificate or the
signature of an officer of the Company, shall have ceased to be such officer
before such Warrant Certificate is countersigned, issued and delivered, such
Warrant Certificate shall be countersigned, issued and delivered with the same
effect as if such person had not ceased to be such officer.  Any Warrant
Certificate may be signed by, or made to bear the facsimile signature of, any
person who at the actual date of the preparation of such Warrant Certificate
shall be a proper officer of the Company to sign such Warrant Certificate even
though such person was not such an officer upon the date of the Agreement, and
even if such officer shall cease to be such an officer after the preparation of
such Warrant Certificate.  If a Warrant holder has an account with DTC, at the
election of such Warrant holder, Warrants may be issued in “Book Entry” form by
crediting the Warrant holder’s account with DTC reflecting the Warrants issued
in the Exchange.



 
4.
Countersigning.  Warrant Certificates shall be countersigned by the Warrant
Agent manually or by facsimile signature and shall not be valid for any purpose
unless so countersigned.  The Warrant Agent hereby is authorized to countersign
and deliver to, or in accordance with the instructions of, any Warrant Holder
any Warrant Certificate which is properly issued.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
5.
Registration of Transfer and Exchanges.



 
(a)
The Warrant Agent shall from time to time, upon the written request of a Warrant
Holder, register the transfer of any outstanding Warrant Certificate upon
records maintained by the Warrant Agent for such purpose upon surrender of such
Warrant Certificate to the Warrant Agent for transfer, accompanied by
appropriate instruments of transfer in form and substance satisfactory to the
Company and the Warrant Agent, properly completed and duly executed by the
Warrant Holder or a duly authorized attorney, and such other information and
documents requested by the Warrant Agent.  Upon any such registration of
transfer, a new Warrant Certificate shall be issued by the Warrant Agent in the
name of and to the transferee and the surrendered Warrant Certificate shall be
cancelled by the Warrant Agent.



 
(b)
A party requesting transfer must provide any evidence of authority that may be
required by the Warrant Agent, including but not limited to, a signature
guarantee from an eligible guarantor institution participating in a signature
guarantee program approved by the Securities Transfer Association at a guarantee
level acceptable to the Warrant Agent.

 
 
6.
Exercise of Warrants.

 
 
(a)
Subject to the terms of the Warrants, any Warrant may be exercised in whole or
in part during the exercise period.  The Warrants shall be exercised by the
Warrant Holder by surrendering to the Warrant Agent the Warrant Certificate with
the exercise form on the reverse of such Warrant Certificate properly completed
and duly executed and delivering to the Warrant Agent (or by providing such
other notice of exercise made available by the Company), by good check or bank
draft payable to the order of the Warrant Agent, the Exercise Price for each
Share to be purchased.  Notwithstanding the foregoing, the Company will extend a
three day “protect” period after the Expiration Date so that any Warrant for
which notice of exercise is received in the three business days prior to and
including the Expiration Date shall be deemed exercised so long as the Exercise
Price is received by the Warrant Agent no more than three business days after
the notice of exercise.

 
 
(b)
Upon receipt of a Warrant Certificate with the exercise form thereon properly
completed and duly executed together with payment in full of the Exercise Price
for the Shares for which Warrants are then being exercised, the Warrant Agent is
hereby authorized to requisition from any transfer agent for the Shares (or make
available if the Warrant Agent is also the transfer agent for the Shares), and
upon receipt shall make delivery of, certificates evidencing the total number of
whole Shares for which Warrants are then being exercised in such names and
denominations as are required for delivery to, or in accordance with the

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
instructions of, the Warrant Holder.  Such certificates for the Shares shall be
deemed to be issued, and the person whom such Shares are issued of record shall
be deemed to have become a holder of record of such Shares, as of the date of
the surrender of such Warrant Certificate and payment of the Exercise Price,
whichever shall last occur; provided that if the transfer books of the Company
with respect to the Shares shall be closed, the certificates for the Shares
issuable upon exercise of the Warrants shall be issued as of the date on which
such books shall next be open, and the person to whom such Shares are issued of
record shall be deemed to have become a record holder of such Shares as of the
date on which such books shall next be open (whether before, on or after the
Expiration Date) and until such date the Warrant Agent shall be under no duty or
obligation to deliver any certificate for such Shares.
 
 
(c)
If less than all of a Warrant Holder’s Warrants are exercised upon a single
occasion, a new Warrant Certificate for the balance of the Warrants not so
exercised shall be issued and delivered to, or in accordance with, transfer
instructions properly given by the Warrant Holder prior to the Expiration Date.

 
 
(d)
All Warrant Certificates surrendered upon exercise shall be cancelled by the
Warrant Agent.

 
 
(e)
Upon the exercise of any Warrant, the Warrant Agent shall promptly deposit any
payment received in connection with such exercise into an account (the
“Account”) established by Computershare at a federally insured commercial bank
(the “Bank”).  All funds deposited in the Account will be disbursed by
Computershare on a [weekly basis] to the Company after Computershare has been
informed by the Bank that the Bank has “collected” the funds, subject to any
withdrawals by the Computershare for the account of the Warrant Agent permitted
hereunder.  Once Computershare has been informed by the Bank that the funds have
been “collected,” the Warrant Agent shall cause the Share certificate(s)
representing the exercised Warrants to be issued.

 
 
(f)
The Company shall be responsible for paying or reimbursing the Warrant Agent for
all expenses incurred by the Warrant Agent in connection with this
Agreement.  Such expenses, including expenses incurred in connection with
delivery of Share certificates to the stockholder, may at the sole discretion of
the Warrant Agent be withdrawn from the Account prior to distribution of the
remaining balance of the Exercise Price submitted by a Warrant Holder to the
Company.  Promptly following the exercise of Warrants, the Warrant Agent shall
prepare and provide the Company with a detailed accounting statement setting
forth the number of Warrants exercised, the name of registered exercising
Warrant Holder and the net amount of funds remitted or to be remitted to the
Company as payment for the exercised Warrants (after reimbursement of the
Warrant Agent’s expenses).

 
 
 
8

--------------------------------------------------------------------------------

 
 
 

 
(g)
In the event that a Warrant Holder elects a cashless exercise of Warrants, the
Company shall be solely responsible for calculating the number of Common Shares
issuable in connection with such cashless exercise and transmitting such
calculation to the Warrant Agent in a written notice, and the Warrant Agent
shall have no duty, responsibility or obligation to calculate or determine the
number of Common Shares issuable in connection with any such cashless exercise,
or to investigate or confirm whether the Company’s calculation or determination
of the number of Shares to be issued in connection with any such cashless
exercise is accurate or correct.  The Warrant Agent shall have no duty,
obligation or responsibility with respect to any cashless exercise of Warrants
until it receives such written notice form the Company, and shall be entitled to
rely conclusively on any such written notice provided by the Company, including
the calculations and determinations contained therein, and the Warrant Agent
shall not be liable for any action taken, suffered or omitted to be taken by it
in accordance with such written instructions, while waiting for such written
instructions, or pursuant to this Agreement.



 
7.
Bank Accounts.  The Company acknowledges that the bank accounts maintained by
Computershare in connection with the services provided under this Agreement will
be in its name and that Computershare may receive investment earnings in
connection with the investment at Computershare’s risk and for its benefit of
funds held in those accounts from time to time.  Neither the Company nor the
record holders will receive interest on any deposits.



 
8.
Taxes.  The Company will, from time to time, promptly pay all taxes and charges
attributable to the initial issuance of Shares upon exercise of Warrants.  The
Company shall not, however, be required to pay any tax or charge that may be
payable in connection with any transfer of Warrant Certificates or the issuance
of any Shares in the name of anyone other than that of the Warrant Holder; such
taxes or charges to be the sole responsibility and obligation of the Warrant
Holder.  The Warrant Agent shall have no duty or obligation to take any action
under any section of this Agreement that requires the payment of taxes or
charges, including but not limited to this Section 8, unless and until the
Warrant Agent is satisfied that all such taxes and/or charges have been paid.



 
9.
Replacement Warrant Certificates.  Warrant Agent shall issue replacement
Warrants for those certificates alleged to have been lost, stolen or destroyed,
upon receipt by Warrant Agent of an open penalty surety bond satisfactory to it
and holding it and Company harmless, absent written notice to Warrant Agent that
such certificates have been acquired by a bona fide purchaser.  Warrant Agent
may, at its option, issue replacement Warrant Certificates for mutilated
certificates upon presentation thereof with or without such indemnity or other
indemnity satisfactory to it.

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
10.
Reservation of Shares.  For the purpose of enabling the Company to satisfy all
obligations to issue Shares upon exercise of the Warrants, the Company will at
all times reserve and keep available free from preemptive rights, out of the
aggregate of its authorized but unissued shares, the full number of Shares which
may be issued upon the exercise of the Warrants and such Shares will upon issue
be fully paid and nonassessable by the Company and free from all taxes, liens,
charges and security interests with respect to the issue thereof.



 
11.
Governmental Restrictions.  If any Shares issuable upon the exercise of Warrants
require registration or approval of any governmental authority, the Company will
use all commercially reasonable efforts to cause such Shares to be duly
registered, or approved, as the case may be, and, to the extent practicable,
take all such action in anticipation of and prior to the exercise of the
Warrants, including, without limitation, filing any and all post-effective
amendments to the Company’s Registration Statement on Form S-3 (Registration No.
333-186103) necessary to permit a public offering of the Shares underlying the
Warrants at any and all times during the term of this Agreement; provided,
however, that in no event shall such Shares be issued, and the Company is
authorized to refuse to honor the exercise of any Warrant, if such exercise
would result, in the opinion of the Company’s Board of Directors, upon advice of
counsel, in the violation of any law.  The Company shall provide prompt written
notice of any such determination made by the Company.  Until such written notice
is received by the Warrant Agent, the Warrant Agent may presume conclusively for
all purposes that no such determination has been made by the Company.



 
12.
Adjustments.



 
(a)
If prior to the exercise of any Warrants, the Company shall have effected one or
more stock split-ups, stock dividends or other increases or reductions of the
number of shares of its Common Stock outstanding without receiving compensation
therefor in money, services or property, the number of Shares subject to the
Warrants shall (i) if a net increase shall have been effected in the number of
outstanding shares of the Common Stock, be proportionately increased, and the
Exercise Price payable per Share shall be proportionately reduced, and (ii) if a
net reduction shall have been effected in the number of outstanding shares of
the Common Stock, be proportionately reduced and the Exercise Price payable per
Share be proportionately increased.



 
(b)
In the event of a capital reorganization or a reclassification of the Common
Stock (except as provided in Subsection 12(a)), any Warrant Holder, upon
exercise of the Warrants, shall be entitled to receive, in substitution for the
Common Stock to which the Warrant Holder would have become entitled upon
exercise immediately prior to such reorganization or reclassification, the
shares (of any class or classes) or other securities or property of the Company
(or cash) that he would have been entitled to receive at the same aggregate
Exercise Price upon such reorganization or reclassification if such Warrants had
been exercised

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
immediately prior to the record date with respect to such event; and in any such
case, appropriate provision (as determined by the Board of Directors of the
Company, whose determination shall be conclusive and shall be evidenced by a
certified Board resolution filed with the Warrant Agent) shall be made for the
application of this Section 12 with respect to the rights and interests
thereafter of the Warrant Holders (including but not limited to the allocation
of the Exercise Price between or among shares of classes of capital stock), to
the end that this Section 12 (including the adjustments of the number of Shares
or other securities purchasable and the Exercise Price thereof) shall thereafter
be reflected, as nearly as reasonably practicable, in all subsequent exercises
of the Warrants for any shares or securities or other property (or cash)
thereafter deliverable upon the exercise of the Warrants.


 
(c)
In case of any consolidation of the Company with, or merger of the Company into,
another corporation (other than a consolidation or merger which does not result
in any reclassification or change of the outstanding Common Stock), the
corporation formed by such consolidation or merger shall execute and deliver to
the Warrant Agent a supplemental Warrant agreement providing that the holder of
each Warrant then outstanding shall have the right thereafter (until the
expiration of such Warrant) to receive, upon exercise of such Warrant, solely
the kind and amount of shares of stock and other securities and property (or
cash) receivable upon such consolidation or merger by a holder of the number of
shares of Common Stock for which such Warrant might have been exercised
immediately prior to such consolidation, merger, sale or transfer.  Such
supplemental Warrant agreement shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided in this
Section 12.



 
(d)
The Warrant Agent shall have no obligation under any Section of this Agreement
to calculate any of the adjustments set forth herein.  The Warrant Agent shall
be entitled to rely conclusively on, and shall be fully protected in relying on,
any certificate, notice or instructions provided by the Company with respect to
any adjustment of the Exercise Price or the number of shares issueable upon
exercise of a Warrant, or any related matter, and the Warrant Agent shall not be
liable for any action taken, suffered or omitted to be taken by it in accordance
with any such certificate, notice or instructions or pursuant to this Warrant
Agreement.  The Warrant Agent shall not be deemed to have knowledge of any such
adjustment unless and until it shall have received written notice thereof from
the Company.

 
 
13.
Notice to Warrant Holders.  Whenever an adjustment is required as provided in
Section 12 or otherwise, the Company shall promptly (i) prepare and cause to be
filed with the Warrant Agent a certificate signed by an appropriate Company
officer setting forth the details of such adjustment, the method of calculation
and the facts upon which such calculation and adjustment is based, which
certificate

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
 
shall be conclusive evidence of the correctness of the matters set forth
therein, and until such a certificate is received by the Warrant Agent, the
Warrant Agent may presume conclusively for all purposes to that no adjustments
have occurred, (ii) cause notice of such adjustments to be given to the Warrant
Holders of record, which notice may be by publication of a press release and by
taking such other steps as may be required under applicable laws.  Without
limiting the obligation of the Company hereunder to provide notice to each
Warrant Holder, failure of the Company to give notice to the Warrant Holders
shall not invalidate any corporate action taken by the Company.

 
 
14.
No Fractional Warrants or Shares.  The Company (including the Warrant Agent)
shall not be required to issue fractions of Shares issuable upon exercise of the
Warrants, upon the reissue of Warrants, or any adjustments as described in
Section 12 or otherwise; but the Company shall instruct the Warrant Agent in
writing, in lieu of issuing any such fractional interest that would otherwise be
issuable, to round up or down to the nearest full Share issuable upon exercise
of the Warrant, or to make a cash adjustment.  If the total Warrants surrendered
by any exercise would result in the issuance of a fractional share, the Warrant
Agent shall promptly inform the Company, and the Company shall promptly prepare
and deliver to the Warrant Agent a certificate instructing the Warrant Agent to
either (ii) round up or down the aggregate number of shares issuable to the
nearest full share, or (ii) make a cash adjustment in lieu of issuing such
fractional Shares.  The certificate delivered by the Company to the Warrant
Agent shall set forth in reasonable detail the facts related to such payment or
adjustment, including the prices and/or formulas used to calculate such payment
or adjustment, and the Company shall provide the Warrant Agent with sufficient
monies in the form of fully collected funds to make sure payments (or direct the
Warrant Agent to deduct such amounts from the Account).  The Warrant Agent shall
be fully protected in relying upon such a certificate and shall have no duty
with respect to, and shall not be deemed to have knowledge of any payment for
fractional Warrants or fractional Shares under any Section of this Agreement
relating to the payment of fractional Warrants or fractional Shares unless and
until the Warrant Agent shall have received such a certificate and sufficient
monies.

 
 
15.
Rights of Warrant Holders.  No Warrant Holder, as such, shall have any rights of
a stockholder of the Company, either at law or equity, and the rights of the
Warrant Holders, as such, are limited to those rights expressly provided in the
Warrant Certificate.  The Company and the Warrant Agent may treat the registered
Warrant Holder in respect of any Warrant as the absolute owner thereof for all
purposes notwithstanding any notice to the contrary.

 
 
16.
Warrant Agent.  The Company hereby appoints the Warrant Agent to act (i) as
exchange agent of the Company  with respect to the surrender of Old Warrants in
exchange for Warrants, and (ii) as warrant agent of the Company with respect to
the Warrants, and the Warrant Agent hereby accepts such appointments upon and
subject to the express terms and conditions set forth herein (and no implied
terms or conditions), all of which the Company and every Warrant Holder, by
acceptance of his Warrant Certificates, shall be bound, including but not
limited to the following:

 
 
 
12

--------------------------------------------------------------------------------

 
 


 
(a)
Statements contained in this Agreement and in the Warrant Certificate shall be
taken as statements of the Company only.  The Warrant Agent assumes no
responsibility for the correctness of any of the same or be required to verify
the same except for such provisions of this Agreement that describe the Warrant
Agent or the actions to be taken by the Warrant Agent hereunder.  The Warrant
Agent shall not be under any responsibility in respect of the validity of this
Agreement or the execution and delivery hereof (except the due execution hereof
by the Warrant Agent) or in respect of the validity or execution of any Warrant
or any purchase agreement related thereto; nor shall it be responsible for any
breach by the Company of any covenant or condition contained in this Agreement,
any Warrant or in any other agreement or document related thereto; nor shall it
by any act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Common Shares to be issued pursuant to this
Agreement or any Warrant or as to whether any Common Shares will, when issued,
be duly authorized, validly issued, fully paid and nonassessable; nor shall it
have any duty or responsibility in the case of the receipt of any written demand
from any Warrant Holder with respect to any such action or default by the
Company, including, without limiting the generality of the foregoing, any duty
or responsibility to initiate or attempt to initiate any proceedings at law or
otherwise or to make any demand upon the Company;



 
(b)
The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of the Company’s duties, covenants or obligations
contained in this Agreement, the Warrant Certificates or in any other agreement
or document.



 
(c)
The Warrant Agent may consult at any time with counsel satisfactory to it (who
may be counsel for the Company or an employee of the Warrant Agent) and the
Warrant Agent shall incur no liability or responsibility to the Company or to
any other person or entity in respect of any action taken, suffered or omitted
to be taken by it hereunder in the absence of bad faith and in accordance with
the opinion or the advice of such counsel.

 
 
(d)
From time to time, the Company may provide the Warrant Agent with written
instructions concerning the services to be performed by the Warrant Agent
hereunder. In addition, at any time the Warrant Agent may apply to any officer
of the Company for written instruction with respect to any fact or matter
arising in connection with the services to be performed by the Warrant Agent
under this Agreement, and such fact or matter shall be deemed to be conclusively
proved or established by any written Company instructions or other notice,
resolution, waiver, consent, order, certificate or other paper, document or
instrument issued in response thereto. The Warrant Agent and its agents and
subcontractors shall not be

 
 
 
 
13

--------------------------------------------------------------------------------

 


 
liable and shall be indemnified by Company for any action taken, suffered or
omitted to be taken by it in reliance upon any Company instructions or any
notice, resolution, waiver, consent, order, certificate or other paper, document
or instrument believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties. The Warrant Agent shall not be held to
have notice of any change of authority of any person, until receipt of written
notice thereof from the Company.
 
 
(e)
The Company agrees to pay to the Warrant Agent from time to time compensation in
accordance with the fee schedule attached as Exhibit C hereto, together with
reimbursement for all expenses, taxes and governmental charges and all other
charges of any kind or nature incurred by the Warrant Agent in the execution and
administration of this Agreement and the exercise and performance of its duties
hereunder, and to indemnify the Warrant Agent and save it harmless against any
and all liabilities, including judgments, costs and counsel fees and expenses,
incurred in connection with this Agreement except as a result of the Warrant
Agent’s own gross negligence or bad faith or willful misconduct (each as
determined by a final judgment of a court of competent jurisdiction).

 
 
(f)
The Warrant Agent shall be under no obligation to institute any action, suit or
legal proceeding or to take any other action it believes is likely to involve
expense unless the Company or one or more Warrant Holders shall furnish the
Warrant Agent with security and indemnity for any costs and expenses that may be
incurred in connection with such action, suit or legal proceeding, but this
provision shall not affect the power of the Warrant Agent to take such action as
the Warrant Agent may consider proper, whether with or without any such security
or indemnity.  All rights of action under this Agreement or under any of the
Warrants may be enforced by the Warrant Agent without the possession of any of
the Warrant Certificates or the production thereof at any trial or other
proceeding relative thereto, and any such action, suit or proceeding instituted
by the Warrant Agent shall be brought in its name as Warrant Agent, and any
recovery of judgment on behalf of the Warrant Holders shall be for the ratable
benefit of the Warrant Holders as their respective rights or interest may
appear.

 
 
(g)
The Warrant Agent (and its affiliates) and any stockholder, director, officer,
agent or employee of the Warrant Agent (or any of its affiliates) may buy, sell
or deal in any of the Warrants or other securities of the Company or become
pecuniarily interested in any transaction in which the Company or any Warrant
Holder may be interested, or contract with or lend money to the Company or any
Warrant Holder or otherwise act as fully and freely as though it were not
Warrant Agent under this Agreement.  Nothing herein shall preclude the Warrant
Agent from acting in any other capacity for the Company or for any other person
or legal entity.

 


 
14

--------------------------------------------------------------------------------

 
 
 
 
(h)
The Warrant Agent shall be liable hereunder only for its own gross negligence,
bad faith and willful misconduct (each as determined by a final judgment of a
court of competent jurisdiction).



 
(i)
The Warrant Agent may perform any of its duties hereunder either directly or by
or through agents or attorneys, and the Warrant Agent shall not be liable for
any act or failure to act by any such agent or attorney absent gross negligence,
bad faith or willful misconduct (each as determined by a final judgment of a
court of competent jurisdiction) in the selection and assignment of tasks to any
such agent or attorney.



 
(k)
The Warrant Agent shall not be obligated to expend or risk its own funds or to
take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.



 
(l)
The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to the registration of
securities under this Agreement or any Warrant, including without limitation
obligations under applicable regulation or law.



 
(m)
The Warrant Agent shall not be under any liability for interest on any monies at
any time received by it pursuant to any of the provisions of this Agreement.



 
(n)
The Warrant Agent shall not be accountable or under any duty or responsibility
for the use by the Company of any Warrants authenticated by the Warrant Agent
and delivered by it to the Company pursuant to this Agreement or for the
application by the Company of the proceeds of the issue and sale, or exercise,
of Warrants.



 
(o)
The Warrant Agent shall act hereunder solely as agent for the Company, and its
duties shall be determined solely by the provisions hereof (and no duties or
obligations shall be inferred or implied).  The Warrant Agent shall not assume
any obligations or relationship of agency or trust with any of the owners or
holders of the Warrants.



 
(p)
The Warrant Agent may rely on and be fully authorized and protected in acting or
failing to act upon (a) any guaranty of signature by an “eligible guarantor
institution” that is a member or participant in the Securities Transfer Agents
Medallion Program or other comparable “signature guarantee program” or insurance
program in addition to, or in substitution for, the foregoing; or (b) any law,
act, regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
(q)
The Warrant Agent shall at all times be entitled to the rights, protections and
indemnities set forth herein, whether acting as exchange agent, warrant agent or
in any other capacity hereunder.



 
17.
Successor Warrant Agent.  Any entity into which the Warrant Agent may be merged
or converted or with which it may be consolidated, or any entity resulting from
any merger, conversion or consolidation to which the Warrant Agent shall be a
party, or any entity succeeding to the shareowner services business of the
Warrant Agent, shall be the successor to the Warrant Agent hereunder with the
same powers, rights, responsibilities and obligations of the Warrant Agent
without the execution or filing of any paper or any further act of a party or
the parties hereto.  In any such event or if the name of the Warrant Agent is
changed, the Warrant Agent or such successor may adopt the countersignature of
the original Warrant Agent and may countersign such Warrants either in the name
of the predecessor Warrant Agent or in the name of the successor Warrant Agent.



 
18.
Change of Warrant Agent.  The Warrant Agent may resign or be discharged by the
Company from its duties under this Agreement by the Warrant Agent or the
Company, as the case may be, by giving notice in writing to the other, and by
giving a date when such resignation or discharge shall take effect, which notice
shall be sent at least 30 days prior to the date so specified.  If the Warrant
Agent shall resign, be discharged or shall otherwise become incapable of acting,
the Company shall appoint a successor to the Warrant Agent.  If the Company
shall fail to make such appointment within a period of 30 days after it has been
notified in writing of such resignation or incapacity by the resigning or
incapacitated Warrant Agent or after discharging the Warrant Agent, then the
Company agrees to perform the duties of the Warrant Agent hereunder until a
successor Warrant Agent is appointed.  Upon any such termination, Warrant Agent
shall be relieved and discharged of any further responsibilities with respect to
its duties hereunder. After appointment of a successor Warrant Agent and
execution of a copy of this Agreement in effect at that time, the successor
Warrant Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Warrant Agent without
further act or deed and, upon payment of all outstanding fees and expenses
hereunder, the former Warrant Agent shall deliver and transfer to the successor
Warrant Agent any property at the time held by it thereunder, and execute and
deliver any further assurance, conveyance, act or deed necessary for effecting
the delivery or transfer.
 
Failure to give any notice provided for in this Section 18, however, or any
defect therein, shall not affect the legality or validity of the resignation or
removal of the Warrant Agent or the appointment of the successor Warrant Agent,
as the case may be.



 
 
 
16

--------------------------------------------------------------------------------

 
 
 
19.           Opinion of Counsel.


 
(a)
The Company shall provide an opinion of counsel prior to the Effective Time to
set up a reserve of Warrants and related shares of Common Stock.  The opinion
shall state that all Warrants or Common Stock, as applicable, are:



 
(i)
registered under the Securities Act of 1933, as amended, or are exempt from such
registration, and all appropriate state securities law filings have been made
with respect to the Warrants or shares; and



 
(ii)
validly issued, fully paid and non-assessable.



 
20.
Notices.  Any notice or demand authorized by this Agreement to be given to or
made by the Warrant Agent or by any Warrant Holder to or on the Company shall be
deemed given when sent by overnight delivery service by a nationally recognized
overnight courier service to the addresses shown below:



To the Company:


CEL-SCI  Corporation
8229 Boone Boulevard, Suite 802
Vienna, Virginia  22182
Attn:  Patricia Prichep
Facsimile:  (703) 506-9471


With copy to:


Hart & Hart
1624 Washington Street
Denver, CO 80203
Attn: William T. Hart
Fax: (303) 839-5414


To the Warrant Agent:


Computershare, Inc.
350 Indiana Street, Suite 750
Golden CO 80401
Attn:  Corp Actions Relationship Manager
Fax:  (303) 262-0610
 
With a copy to:


Computershare Trust Company, N.A.
Newport Office Center VII
480 Washington Blvd.
Jersey City, NJ 07310
Attn: Legal Department
 
 
 
17

--------------------------------------------------------------------------------

 


 
Except as otherwise provided in this Agreement, any distribution, notice or
demand required or authorized by this Agreement to be given or made by the
Company or the Warrant Agent to or on the Warrant Holders shall be sufficiently
given or made if sent to the Warrant Holders at their last known addresses as
they shall appear on the registration books for the Warrant Certificates
maintained by the Warrant Agent.


 
21.
Supplements and Amendments.  The Company and the Warrant Agent may from time to
time supplement or amend this Agreement without the approval of any Warrant
Holders in order to cure any ambiguity or to correct or supplement any
provisions herein, or to make any other provisions in regard to matters or
questions arising hereunder which the Company and the Warrant Agent may deem
necessary or desirable.  In furtherance of the foregoing, the Company may extend
the duration of the Exercise Period, without the consent of the Warrant
Holders.  No provision of this Agreement may be amended, modified or waived,
except in a written document signed by the parties
hereto.  As  a  condition  precedent  to  the  Warrant
Agent’s  execution  of  any amendment, the Company shall deliver to the Warrant
Agent a certificate from a duly authorized officer of the Company that states
that the proposed amendment is in compliance with the terms of this Section
21.  The Warrant Agent may, but shall not be obligated to, enter into any
amendment that affects its own rights, duties, liabilities or obligations
hereunder.



 
22.
Successors.  All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns hereunder.



 
23.
Termination.  This Agreement shall terminate at the close of business on the
Expiration Date, or such earlier date upon which all Warrants have been
exercised, provided, however, that if exercise of the Warrants is suspended and
such suspension continues past the Expiration Date, this Agreement shall
terminate at the close of business on the business day immediately following the
expiration of such suspension.  The provisions of Sections 16, 24 and 25, and
Sections 27 through 31, shall survive the termination of this Agreement.



 
24.
Governing Law.  This Agreement and each Warrant Certificate issued hereunder
shall be deemed to be a contract made under the laws of the State of Colorado
and for all purposes shall be construed in accordance with the laws of said
State except that the rights, duties, liabilities and obligations of the Warrant
Agent under this Agreement shall be governed by and construed in accordance with
the laws of the state of New York.

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
25.
Benefits of this Agreement.  Nothing in this Agreement shall be construed to
give any person or entity other than the Company, the Warrant Agent or the
registered holders of the Warrant Certificates any legal or equitable right,
remedy or claim under this Agreement.





 
26.
Signatures/Counterparts.  This Agreement may be executed in any number of
counterparts, including signatures delivered by electronic means (e.g., PDF or
facsimile), and each of such counterparts shall for all purposes be deemed to be
an original and all such counterparts shall together constitute but one and the
same instrument.  A signature to this Agreement transmitted electronically shall
have the same authority, effect, and enforceability as an original signature.



 
27.
Indemnification.



 
(a)
The Company covenants and agrees to indemnify, defend and to hold the Warrant
Agent harmless from and against any costs, expenses (including the reasonable
fees and expenses of its legal counsel), losses, liabilities, suits, actions,
proceedings, judgments, claims, settlements or damages, which may be paid,
incurred or suffered by or to which it may become subject, arising from or out
of, directly or indirectly, any action taken, suffered or omitted to be taken by
the Warrant Agent in connection with the preparation, delivery, acceptance,
administration, execution or amendment of this Agreement and the exercise or
performance of its duties hereunder, including the costs and expenses of
enforcing its rights hereunder; provided, that such covenant and agreement does
not extend to, and the Warrant Agent shall not be indemnified with respect to,
such liabilities, suits, actions, proceedings, judgments, claims, settlements,
costs, expenses, losses and damages incurred or suffered by the Warrant Agent as
a result of, or arising out of, its own gross negligence, bad faith, or willful
misconduct (each as determined by a final judgment of a court of competent
jurisdiction).



 
(b)
From time to time, Company may provide Warrant Agent with written instructions
concerning the services performed by the Warrant Agent hereunder.  In addition,
at any time Warrant Agent may apply to any officer of Company for instruction,
and may consult with legal counsel for Warrant Agent (including an employee of
the Warrant Agent) or Company with respect to any matter arising in connection
with any matter arising out of or in connection with the services to be
performed by the Warrant Agent under this Agreement.  Warrant Agent and its
agents and subcontractors shall not be liable and shall be indemnified by
Company for any action taken or omitted by Warrant Agent in reliance upon any
Company instructions or upon the advice or opinion of such counsel.  Warrant
Agent shall not be held to have notice of any change of authority of any person,
until receipt of written notice thereof from Company.



 
28.
Limitation of Liability. Notwithstanding anything contained herein to the
contrary, the Warrant Agent’s aggregate liability under this Agreement with
respect to, arising from, or arising in connection with this Agreement, or from
all services provided or omitted to be provided under this Agreement, whether in

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
contract, or in tort, or otherwise, is limited to, and shall not exceed, the
amounts paid hereunder by the Company to Warrant Agent as fees and charges, but
not including reimbursable expenses, during the twelve (12) months immediately
preceding the event for which recovery from Warrant Agent is being sought.


 
29.
Confidentiality.  The Warrant Agent and the Company agree that all books,
records, information and data pertaining to the business of the other party
(“Confidential Information”), including inter alia, personal, non-public Warrant
Holder information, which are exchanged or received pursuant to the negotiation
or the carrying out of this Agreement, including the fees for services set forth
in the attached schedule, shall remain confidential, and shall not be
voluntarily disclosed to any other person, except as may be required by law,
including, without limitation, pursuant to subpoenas from state or federal
government authorities (e.g., in divorce and criminal actions).  Confidential
Information shall not include information that, at the time of disclosure: (i)
is or becomes generally available to and known by the public other than as a
result of, directly or indirectly, any breach of this Section 29 by such
receiving party; (ii) is or becomes available to the receiving party on a
non-confidential basis from a third-party source, provided that such third party
is not and was not prohibited from disclosing such Confidential Information;
(iii) was known by or in the possession of the receiving party or its
representatives prior to being disclosed by or on behalf of the disclosing
party; (iv) was or is independently developed by the receiving party without
reference to or use of, in whole or in part, any of the disclosing party's
Confidential Information; or (v) is required to be disclosed pursuant to
applicable federal, state or local law, regulation or a valid order issued by a
court or governmental agency of competent jurisdiction.



 
30.
Force Majeure Term. Notwithstanding anything to the contrary contained herein,
the Warrant Agent will not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.



 
31.
Consequential Damages. Except with respect to indemnification for third party
claims, neither party to this Agreement shall be liable to the other party for
any consequential, indirect, penal, special or incidental damages under any
provisions of this Agreement or for any consequential, indirect, penal, special
or incidental damages arising out of any act or failure to act hereunder even if
that party has been advised of or has foreseen the possibility of such damages.

 
 
32.
Further Assurances. The Company shall perform, execute, acknowledge and deliver
or cause to be performed, executed, acknowledged and delivered all such further
and other acts, documents, instruments and assurances as may be reasonably
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement by the Warrant Agent.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
33.
Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof;
provided, that if such invalid or unenforceable term affects the rights, duties,
obligations or liabilities of the Warrant Agent, the Warrant Agent shall be
entitled to resign immediately.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by one of its officers thereunto duly authorized as of the date first
written above.
 
 
 
CEL-SCI CORPORATION




By: /s/ Geert Kersten                         
Name:      Geert Kersten
Title:        Chief Executive Officer
 
 
COMPUTERSHARE, INC.




By: /s/ Michael Legregin                  
Name:      Michael Legregin
Title:        Vice President
 
 
COMPUTERSHARE TRUST COMPANY N.A.




By: /s/ Michael Legregin                  
Name:      Michael Legregin
Title:        Vice President
















 
22

--------------------------------------------------------------------------------

 












 
EXHIBIT A
 
 
 
 
 
 
 
 
 
 
 








 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
 
COMMON STOCK PURCHASE WARRANT
 
CEL-SCI CORPORATION
 
 

Warrant Shares: _____      Initial Exercise Date: October 11, 2013

 
 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________ or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof (the “Initial Exercise Date”)
and on or prior to the close of business on the five (5) year anniversary of the
Initial Exercise Date (the “Termination Date”) but not thereafter, to subscribe
for and purchase from CEL-SCI Corporation, a Colorado corporation (the
“Company”), up to ______ shares (as subject to adjustment hereunder, the
“Warrant Shares”) of Common Stock. The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).
 
Section 1.               Definitions.  In addition to the terms defined
elsewhere in this Warrant, the following terms have the meanings indicated in
this Section 1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transfer Agent” means Computershare Investor Services, the current transfer
agent of the Company, with a mailing address of 350 Indiana Street, Suite 800
Golden, Colorado 80401 and a facsimile number of (303) 262-0700, and any
successor transfer agent of the Company.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Bulletin Board, (c) if the Common Stock is not then listed or quoted for trading
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.
 
Section 2.               Exercise.
 
a)             Exercise of the Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company (or such other office or agency of the Company
as it may designate by notice in writing to the registered Holder at the address
of the Holder appearing on the books of the Company) of a duly executed
facsimile copy of the Notice of Exercise in the form annexed hereto. Within
three (3) Trading Days following the date of exercise as aforesaid, the Holder
shall deliver the aggregate Exercise Price for the shares specified in the
applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank unless the cashless exercise procedure specified in Section
2(c) below is specified in the applicable Notice of Exercise. No ink-original
Notice of Exercise shall be required, nor shall any medallion guarantee (or
other type of guarantee or notarization) of any Notice of Exercise form be
required.  Notwithstanding anything herein to the contrary, the Holder shall not
be required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise within one (1) Business Day of receipt of such notice.  The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.
 
b)             Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $1.25, subject to adjustment hereunder (the
“Exercise Price”).
 
c)             Cashless Exercise. If at the time of exercise hereof there is no
effective registration statement registering, or the prospectus contained
therein is not available for the issuance of the Warrant Shares to the Holder,
then this Warrant may only be exercised, in whole or in part, at such time by
means of a “cashless exercise” in which the Holder shall be entitled to receive
a number of Warrant Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
(A) =
the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 
 
(B) =
the Exercise Price of this Warrant, as adjusted hereunder; and

 
 
(X) =
the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.



 
Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).
 
d)             Mechanics of Exercise.
 
i.         Delivery of Warrant Shares Upon Exercise.  The Company shall use best
efforts to cause the Warrant Shares purchased hereunder to be transmitted by the
Transfer Agent to the Holder by crediting the account of the Holder’s prime
broker with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system (“DWAC”) if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by Holder or
(B) this Warrant is being exercised via cashless exercise, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise by the date that is three (3) Trading Days after the latest of (A) the
delivery to the Company of the Notice of Exercise and (B) surrender of this
Warrant (if required) (such date, the “Warrant Share Delivery Date”).   The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised, with payment to the Company of the Exercise Price (or by cashless
exercise, if permitted) and all taxes required to be paid by the Holder, if any,
pursuant to Section 2(d)(vi) prior to the issuance of such shares, having been
paid. If the Company fails for any reason to deliver to the Holder the Warrant
Shares subject to a Notice of Exercise by the Warrant Share Delivery Date, the
Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the VWAP of the Common Stock on the date of the applicable Notice of Exercise),
$10 per Trading Day (increasing to $20 per Trading Day on the fifth Trading Day
after such liquidated damages begin to accrue) for each Trading Day after such
Warrant Share Delivery Date until such Warrant Shares are delivered or Holder
rescinds such exercise.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
ii.        Delivery of New Warrants Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.
 
iii.       Rescission Rights.  If the Company fails to cause the Transfer Agent
to transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.
 
iv.       Compensation for Buy-In on Failure to Timely Deliver Warrant Shares
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
v.        No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
vi.       Charges, Taxes and Expenses.  Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Warrant Shares, all of which taxes
and expenses shall be paid by the Company, and such Warrant Shares shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event Warrant Shares are to be issued
in a name other than the name of the Holder, this Warrant when surrendered for
exercise shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.  The Company shall pay all Transfer Agent fees required for same-day
processing of any Notice of Exercise.
 
vii.      Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
e)             Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other  Common Stock Equivalents) subject to
a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates.  Except as set
forth in the preceding sentence, for purposes of this Section 2(e), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith.   To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.   In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  The Holder, upon not less than 61 days’ prior notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2(e), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder and the provisions of this Section
2(e) shall continue to apply.  Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company.  The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 2(e) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Section 3.               Certain Adjustments.
 
a)             Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b)             [RESERVED]
 
c)             Subsequent Rights Offerings.  In addition to any adjustments
pursuant to Section 3(a) above, if at any time the Company grants, issues or
sells any Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).
 
d)             Pro Rata Distributions.  During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).
 
e)             Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant).  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Exercise Price among the Alternate Consideration in
a reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a national
securities exchange, including, but not limited to, the NYSE MKT, the Nasdaq
Global Select Market, the Nasdaq Global Market, or the Nasdaq Capital Market,
the Company or any Successor Entity (as defined below) shall, at the Holder’s
option, exercisable at any time concurrently with, or within 30 days after, the
consummation of the Fundamental Transaction, purchase this Warrant from the
Holder by paying to the Holder an amount of cash equal to the Black Scholes
Value of the remaining unexercised portion of this Warrant on the date of the
consummation of such Fundamental Transaction.  “Black Scholes Value” means the
value of this Warrant based on the Black and Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg, L.P. (“Bloomberg”) determined as
of the day of consummation of the applicable Fundamental Transaction for pricing
purposes and reflecting (A) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date,
(B) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg as of the Trading Day
immediately following the public announcement of the applicable Fundamental
Transaction, (C) the underlying price per share used in such calculation shall
be the sum of the price per share being offered in cash, if any, plus the value
of any non-cash consideration, if any, being offered in such Fundamental
Transaction and (D) a remaining option time equal to the time between the date
of the public announcement of the applicable Fundamental Transaction and the
Termination Date.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
Holder, deliver to the Holder in exchange for this Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction, and with an exercise price which
applies the exercise
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
price hereunder to such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such exercise price being for the purpose of protecting the
economic value of this Warrant immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for , the
Company (so that from and after the date of such Fundamental Transaction, the
provisions of this Warrant and the other Transaction Documents referring to the
“Company” shall refer instead to the Successor Entity), and the Successor Entity
may exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.
 
f)              Calculations. All calculations under this Section 3 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 3, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
g)             Notice to Holder.
 
i.         Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment.
 
ii.        Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
the holders of the Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice except as may otherwise be expressly
set forth herein.
 
Section 4.               Transfer of Warrant.
 
a)             Transferability.  This Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.  Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the Holder has assigned this Warrant in full, in
which case, the Holder shall surrender this Warrant to the Company within three
(3) Trading Days of the date the Holder delivers an assignment form to the
Company assigning this Warrant full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.
 
b)             New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice. All Warrants issued on
transfers or exchanges shall be dated the initial issuance date set forth on the
first page of this Warrant and shall be identical with this Warrant except as to
the number of Warrant Shares issuable pursuant thereto.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
c)             Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
Section 5.               Miscellaneous.
 
a)             No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.
 
b)             Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)             Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
d)             Authorized Shares.
 
The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary Warrant Shares upon the exercise of the purchase rights under this
Warrant.  The Company will take all such reasonable action as may be necessary
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed.  The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
e)              Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by applicable law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If any party
shall commence an action or proceeding to enforce any provisions of this
Warrant, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.
 
f)              Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, and the Holder
does not utilize cashless exercise, will have restrictions upon resale imposed
by state and federal securities laws.
 
g)             Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies.  Without limiting any other provision of this Warrant or the Purchase
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Company shall pay to the Holder such amounts as shall be sufficient to cover
any costs and expenses including, but not limited to, reasonable attorneys’
fees, including those of appellate proceedings, incurred by the Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.
 
h)             Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.
 
i)              Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
j)              Remedies.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)             Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder.  The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
l)               Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
 
m)            Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
n)             Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 


********************





 
(Signature Page Follows)


 
 
 
 
 
 
 
 
 

 
 
16

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 
 

  CEL-SCI CORPORATION          
 
By:
        Name:       Title:  

 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
17

--------------------------------------------------------------------------------

 




NOTICE OF EXERCISE


TO:           CEL-SCI CORPORATION


(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2) Payment shall take the form of (check applicable box):
 
o in lawful money of the United States; or
 
o if permitted, the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).
 
(3) Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number:


_______________________________


_______________________________


_______________________________




[SIGNATURE OF HOLDER]


Name of Investing Entity: ____________________________________________________
Signature of Authorized Signatory of Investing Entity:
______________________________
Name of Authorized Signatory: ________________________________________________
Title of Authorized Signatory: _________________________________________________
Date: _____________________________________________________________________






 
 

--------------------------------------------------------------------------------

 


 
ASSIGNMENT FORM


 (To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to exercise the Warrant.)


FOR VALUE RECEIVED, all of or _____ shares of the foregoing Warrant and all
rights evidenced thereby are hereby assigned to:


Name:
_____________________________________________________  
(Please Print)
   
Address:
_____________________________________________________  
(Please Print)
Dated: _______________ __, ______
     
Holder’s
Signature:                                                                
     
Holder’s
Address:                                                                
 



 


























 
 

--------------------------------------------------------------------------------

 
 
 


 

Warrant   Warrant    
Certificate Number
____________________
THIS CERTIFICATE IS TRANSFERABLE IN CANTON,
MA, JERSEY CITY, NJ AND COLLEGE STATION TX 
       
CEL-SCI
Empowering Immune Defense




CEL-SCI CORPORATION
INCORPORATED UNDER THE LAWS OF THE STATE OF COLORADO
THIS CERTIFIES THAT
CUSIP 150837 17 7
SEE REVERSE FOR CERTAIN DETAILS

 
 
or registered assigns, is the registered holders of the number of Series S
Warrants (“Warrants”) set forth above.  Each Warrant entitles the holders
thereof to purchase from CEL-SCI Corporation, a corporation incorporated under
the laws of Colorado (the “Company”), subject to the terms and conditions set
forth hereinafter and in the Warrant Agent Agreement between the Company and
Computershare Trust Company (“the Warrant Agent”) dated December 12, 2013 (“the
Warrant Agreement”), at any time on before 5:00 P.M., Mountain time, on October
11, 2018 (“Expiration Date”), one fully paid and non-assessable share of Common
Stock, of the Company (“Common Stock”) upon presentation and surrender of this
Warrant Certificate, with the completed instructions for the registration and
delivery of Common Stock, at the office of the Warrant Agent or of its successor
warrant agent or, if there be no successor warrant agent, at the corporate
offices of the Company, and upon payment of the Exercise Price (as defined in
the Warrant Agreement) and any applicable taxes paid either in cash, or by
certified or official bank check, payable in lawful money of the United States
of America to the order of Computershare.  Each Warrant initially entitles the
holder to purchase one share of Common Stock for $1.25.  The number and kinds of
securities or other property for which the Warrants are exercisable are subject
to adjustment in certain events, such as mergers, stock splits, stock dividends,
reverse splits and the like, to prevent dilution.  The Company may, in its sole
discretion, (i) extend the Expiration Date by providing not less than 10 days’
prior notice, or (ii) lower the Exercise Price at any time prior to the
Expiration Date.
 
 

Maximillian de Clara   Dated _____________ President SEAL   COUNTERSIGNED AND
REGISTERED:   CEL-SCI CORPORATION  COMPUTERSHARE TRUST COMPANY, N.A.  
COLORADO   TRANSFER AGENT AND REGISTRAR. Geert R. Kersten     Chief Executive
Officer         By _________________________________________     AUTHORIZED
SIGNATURE

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
FIRST AMENDMENT
TO
WARRANT AGENT AGREEMENT




CEL-SCI Corporation (the “Company”) and Computershare Inc. and its wholly owned
subsidiary Computershare Trust Company, N.A. (collectively the “Warrant Agent”)
agree to this first amendment (“Amendment”) to the Warrant Agent Agreement
between the parties dated December 12, 2013 (the “Agreement”) effective as of
October 15, 2014 (“Effective Date”).




WHEREAS, in 2013 the Company sold warrants (“Series S Warrants”) to public
investors pursuant to a registration statements on Form S-3 (File No.
333-186103) and a related prospectus supplement.  The Series S Warrants allow
the holders to purchase up to 23,624,326 shares of the Company’s common stock.


WHEREAS, pursuant to the terms of the Agreement, the Company retained the
Warrant Agent to act as its warrant agent in connection with the issuance,
transfer, exchange and replacement of the certificates evidencing the Series S
warrants sold in 2013.


WHEREAS, the Company plans to sell additional Series S Warrants to public
investors pursuant to a registration statement on Form S-3 (File No. 333-196243)
and a related prospectus supplement.


WHEREAS, the Company wishes to retain the Warrant Agent to act as its warrant
agent, and the Warrant Agent is willing to so act pursuant to the terms of the
Agreement, in connection with the issuance, transfer and replacement of the
certificates evidencing the new Series S Warrants to be sold pursuant to the
Company’s registration statement on Form S-3 (File No. 333-196243).


NOW THEREFORE, in consideration of mutual agreements set forth hereinafter, and
other good and valuable consideration, the parties agree as follows:


           1.  
The Warrant Agent will act as Company’s warrant agent pursuant to the terms of
the Agreement, in connection with the issuance, transfer and replacement of the
certificates evidencing the new Series S Warrants to be sold pursuant to the
Company’s registration statement on Form S-3 (File No. 333-196243).



           2.  
Prior to the issuance of the new Series S Warrants, the Company will provide the
Warrant Agent with a certified list, in a format acceptable to the Warrant
Agent, of all holders of the new Series S Warrants, including each such holder’s
name, address, and taxpayer identification number.



           3.  
Except as modified herein, all other terms and conditions of the Agreement shall
remain unchanged and in full force and effect.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
           4.  
This Amendment may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.  A
signature to this Amendment transmitted electronically shall have the same
authority, effect, and enforceability as an original signature.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives, as of the Effective Date.


 
CEL-SCI CORPORATION




By: /s/ Geert Kersten                         
Name:      Geert Kersten
Title:        Chief Executive Officer
 
 
COMPUTERSHARE INC.




By: /s/ Michael Legrigen                  
Name:      Michael Legrigen
Title:        Manager
 
 
COMPUTERSHARE TRUST COMPANY, N.A.




By: /s/ Michael Legrigen                  
Name:      Michael Legrigen
Title:        Manager




 
 

--------------------------------------------------------------------------------